Citation Nr: 1000570	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  04- 41 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and June 2004 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Indianapolis, Indiana.  In June 2007, 
the Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

The Board also observes that a July 2005 rating decision 
denied service connection for psychosis.  As that issue was 
claimed separately from the Veteran's original claim of 
entitlement to service connection for an acquired psychiatric 
disorder and he did not enter a notice of disagreement with 
the July 2005 denial, the Board does not have jurisdiction 
over this claim at this time.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); see also Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1. Anxiety disorder not otherwise specified (NOS) was not 
shown at service entrance.

2. Anxiety disorder NOS did not clearly and unmistakably 
exist prior to service and was not clearly and unmistakably 
not aggravated by service.

3. Anxiety disorder NOS is related to active service.


CONCLUSION OF LAW

Anxiety disorder NOS was incurred during active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to grant service connection 
for anxiety disorder NOS is a full grant of the benefit 
sought on appeal, no further action is required to comply 
with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 
2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) and the implementing regulations.

The Veteran contends that he as an acquired psychiatric 
disorder that first manifested as a result of his military 
experience.  Therefore, he contends that he is entitled to 
service connection for an acquired psychiatric disorder.  
With respect specifically to his claimed PTSD, the Veteran 
has described a stressor of a sexual assault by a Navy 
chaplain.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999). Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

Service connection for PTSD requires medical evidence of a 
current diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor(s) occurred, and a link 
between the current diagnosis and the claimed in-service 
stressor(s).  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 
10 Vet. App. 128 (1997).  

With regard to the second PTSD element, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor varies depending on whether it can be 
determined that the Veteran "engaged in combat with the 
enemy."  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
3.304(d).

If it is determined through military citation or other 
supporting evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence.  No further development or corroborative evidence 
will be deemed necessary.  See 38 C.F.R. 
§ 3.304(f).

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the Veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
evidence in support of the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

The Veteran has made no assertion that his PTSD is a result 
of combat-related stressors.  Furthermore, the Board observes 
that the Veteran's service personnel records are negative for 
any decoration or award signifying combat and that his 
military occupational specialty (MOS) was that of a radar 
technician.  Based on this information, the Board finds that 
the Veteran did not engage in combat with the enemy.  
Therefore, as indicated above, the Veteran's lay testimony 
alone is not enough to establish the occurrence of the 
alleged stressor, and the evidence must contain independent 
statements or records supporting such occurrence.
Once independent verification of the stressor event has been 
submitted, the Veteran's personal exposure to the event may 
be implied by the evidence of record.  A veteran need not 
substantiate his actual presence during the stressor event; 
the fact that the he was assigned to and stationed with a 
unit that was present while such an event occurred strongly 
suggests that he was, in fact, exposed to the stressor event.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

If a PTSD claim is based on an in-service personal trauma, 
evidence from sources other than the Veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

In this case, the record does not show that the Veteran has a 
verified in-service stressor.  In this regard, the Board 
notes that the Veteran stated that a report of the claimed 
sexual assault was made to the Naval Criminal Investigative 
Service (NCIS); however, NCIS denied having anything 
pertinent of record.  Further, the Board acknowledges the lay 
statements of the Veteran's mother and brother as to the 
assault and the impact on his behavior; however, these 
statements are not contemporaneous with the claimed assault 
and are merely reiterations of the Veteran's reports of the 
event.  Moreover, the Board observes that, even though the 
Veteran has indicated that he reported the assault to NCIS, 
the Veteran did not reveal the assault when being treated for 
his psychiatric disorder in service.  Thus, the totality of 
the in-service evidence does not establish that the assault 
occurred.  In light of the above, the Board finds that the 
Veteran's claimed in-service stressor of a sexual assault by 
a Navy chaplain is not verified.   

Further, as is evident from the following discussion, the 
Board determines that the Veteran does not have a current 
diagnosis of PTSD in accordance with VA regulations.  
Accordingly, as the Board concludes that the Veteran does not 
have a current diagnosis of PTSD due to a verified in-service 
stressor, service connection for PTSD is not warranted. 

Nevertheless, further analysis is necessary with regard to 
the Veteran's other diagnosed psychiatric disorders.  In 
evaluating a claim for aggravation of a preexisting disorder 
during service, the Board must first determine that the 
disorder preexisted service.  When no preexisting disorder is 
noted upon entry into service, the Veteran is presumed to 
have been sound upon entry and the presumption of soundness 
arises.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).  However, if a preexisting disorder is 
noted upon entry into service, the Veteran cannot claim 
service connection for that disorder, but the Veteran may 
bring a claim for service-connected aggravation of that 
disorder.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  The pertinent VA regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports." 38 C.F.R. § 3.304(b).

If a veteran is found to have had a preexisting disability 
and there is an increase in that disability during service, 
38 U.S.C.A. § 1153 provides that a preexisting injury or 
disease will be presumed to have been aggravated during 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
However, aggravation will not be conceded where there was no 
increase in severity of the disability during service, based 
on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.

The Veteran has the responsibility to establish an increase 
in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  Such increase must be shown through independent 
medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 
470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  
If there is no evidence of injury, complaints, or treatment 
of the preexisting disability in service, an increase in 
severity has not been shown.  However, should such increase 
be established, aggravation is presumed to be the result of 
service, unless rebutted by clear and unmistakable evidence.  
38 U.S.C.A. § 1111; Wagner; see also VAOPGCPREC 3-03 (July 
16, 2003); 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  A 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the rebuttal standard attaches.  Cotant v. Principi, 17 Vet. 
App. 116 (2003); see also VAOPGCPREC 3-03 (July 16, 2003).

Any increase in severity must also be permanent.  Recurrence 
or temporary flare-ups of symptoms do not constitute an 
increase in severity.  Davis v. Principi, 273 F.3d 1341, 1345 
(Fed. Cir. 2002); see Jensen v. Brown, 4 Vet. App. 304, 306- 
307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board observes that at his May 1979 enlistment 
examination, the Veteran denied any significant injury, 
illness, or hospitalization.  The clinical examination 
conducted at that time was normal.  Therefore, the Veteran is 
presumed to have been in sound condition upon entry into 
service.  38 U.S.C.A. § 1111; Wagner.

Clear and unmistakable evidence that the injury or disease 
preexisted service and was not aggravated during service may 
rebut this presumption; however, the Board finds that such 
evidence is not of record in this case.  In this regard, the 
Board first notes that the Veteran experienced a psychotic 
episode in February 1984, but that a February 1983 
reenlistment examination was also silent for any complaints 
or clinical abnormalities.  The summary from his in-service 
psychiatric hospitalization states that the Veteran had had 
two prior episodes of auditory and visual hallucinations.  
One was apparently two weeks after he had stopped drinking, 
which the report indicates occurred in service.  The second 
was reportedly prior to service; however, beyond this sole 
reference to pre-service psychiatric symptoms, service 
treatment records are negative for any reference to a pre-
existing psychiatric disability.

The only other medical references to pre-service psychosocial 
stressors and symptoms are post-service VA treatment records 
and the report of the July 2009 VA examination.  The Board 
notes that none of these documents goes so far as to assign a 
diagnosis to any psychiatric symptoms that may have pre-
existed service.  Moreover, the determinations that the 
Veteran had pre-service psychosocial stressors and 
concomitant symptoms were based solely on the Veteran's 
description of events and experiences from over twenty-five 
years prior.  There is no evidence that pre-dates service 
that discusses any psychosocial stressors the Veteran may 
have experienced or symptoms he may have developed at that 
time.  Accordingly, the Board finds that the evidence of 
record suggesting that the Veteran had a preexisting 
psychiatric disability does not constitute clear and 
unmistakable evidence that a psychiatric disability was in 
fact present prior to service.  

Moreover, the statements of the July 2009 VA examiner that 
the Veteran's pre-existing psychiatric disability at least as 
likely as not may have been exacerbated by service is too 
equivocal to establish either that the disability was or that 
it was not aggravated by service.  However, there is copious 
documentation of in-service psychiatric symptoms, treatment, 
and diagnosis.  Therefore, the evidence also does not clearly 
and unmistakably establish that the Veteran's purportedly 
preexisting psychiatric disorder was not aggravated by 
service.  Thus, there is not clear and unmistakable evidence 
of record to rebut the presumption of soundness.  
Accordingly, the Veteran's medical condition upon entrance to 
service is presumed to have been sound, and there can be no 
claim for service connection for aggravation of a psychiatric 
disorder.  Therefore, the Board's analysis turns to the 
question of whether the Veteran currently suffers from a 
psychiatric disorder, and, if so, whether the disorder began 
in or was otherwise a result of his military service.

As discussed above, the Veteran's service treatment records 
show that he suffered a psychiatric break in service; 
diagnoses of brief reactive psychosis and acute paranoid 
psychosis were assessed.  Subsequent service treatment 
records show that the Veteran sought further counseling on 
occasion, but no additional such episodes occurred during 
service.  The Veteran's May 1990 service separation reflects 
no additional complaint, treatment, or diagnosis referable to 
a psychiatric disability.  

Post-service VA treatment records show that the Veteran 
received an initial mental health evaluation in October 2004.  
Since that time, he has participated in psychiatric 
treatment, and the diagnoses assigned have included PTSD, 
dysthymia, depression, anxiety disorder, and alcohol abuse.  

An October 2003 VA examiner diagnosed PTSD alone and stated 
that the Veteran had no other discrete psychiatric disorder.  
VA treatment records show diagnoses of PTSD, dysthymia, and 
depression.  The July 2009 VA examiner also documented a 
treating diagnosis of mood disorder not otherwise specified 
(NOS).  However, the July 2009 VA examiner found that the 
appropriate diagnosis was anxiety disorder NOS with features 
of PTSD.  In doing so, the examiner noted that the Veteran 
did not meet the criteria for a PTSD diagnosis as he had 
limited avoidance symptoms.  The Board observes that neither 
the October 2003 VA examination nor VA treatment records 
explicitly discuss whether the Veteran's diagnosis meets the 
criteria under the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  Therefore, the Board affords the greater 
weight to the July 2009 VA examination and determines that 
the Veteran has a current diagnosis of anxiety disorder NOS 
with features of PTSD.  

Finally, there is competent evidence in support of a 
relationship between the Veteran's current anxiety disorder 
and his military service.  The Board observes that the July 
2009 VA examiner indicated that the Veteran's psychiatric 
disorder was not as likely as not a result of military 
service, stating that the Veteran reported a pre-service 
psychosocial stressor of childhood sexual abuse and that he 
had mental health symptoms prior to service as a result.  He 
also stated that the Veteran's mental health symptoms may 
have been exacerbated by service, although he could not 
speculate as to the type and degree of aggravation.  

The Board reiterates that the Veteran has been legally 
presumed sound at entrance to service; thus, the question is 
only whether the Veteran's current psychiatric disorder is 
directly related to his military service.  Taking this fact 
into account, the Board finds that the examiner's opinion 
establishes that the Veteran's psychiatric disorder was 
symptomatic during military service and that this psychiatric 
disorder persisted after service.  Based on the above, the 
Board finds that the Veteran is presumed to have been sound 
upon entry into service, the presumption of soundness is not 
rebutted by clear and unmistakable evidence that a 
psychiatric disorder preexisted and was not aggravated by 
service, and competent medical evidence otherwise 
demonstrates a relationship between the Veteran's current 
anxiety disorder NOS and his military service.  Accordingly, 
the Board concludes that service connection for anxiety 
disorder NOS is supported by the evidence in this case.


ORDER

Service connection for anxiety disorder NOS is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


